Name: Council Regulation (EEC) No 1379/92 of 21 May 1992 fixing the guide-price for dried fodder for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  prices
 Date Published: nan

 NoL 147/ 14 29 . 5 . 92Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1379/92 of 21 May 1992 fixing the guide-price for dried fodder for the 1992 /93 marketing year Whereas , pursuant to Article 5 (2 ) of Regulation (EEC) No 1117/78 , the aid provided for in paragraph 1 of that Article must be equal to a percentage of the difference between the guide-price and the average world market price for the products in question ; whereas , by Regulation (EEC ) No 1627 / 91 ( 5 ), the Council set the percentage at 80% for the 1992/ 93 marketing year , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament ( 2 ), HAS ADOPTED THIS REGULATION: Article 1 For the 1992/ 93 marketing year , the guide-price for the products referred to in Article 1 (b ), first and third indent , of Regulation (EEC) No 1117 /78 shall be ECU 178,61 / tonne . The price shall be for a product with  a moisture content of 1 1 % ,  a total crude protein content of 1 8 % by weight in the dry matter. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 May 1992 . Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Articles 4(1 ) and 5 (2 ) ofCouncil Regulation (EEC) No 1117 / 78 of 22 May 1978 on the common organization of the market in dried fodder ( 4 ) provide that the guide-price and the percentage to be used to calculate the aid are to be fixed in accordance with the procedure laid down in Article 43 (2 ) of the Treaty; Whereas , pursuant to Article 4 of Regulation (EEC) No 1117/78 , a guide-price must be set for certain dried fodder products ; whereas this price must be set for a standard quality; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1992 . For the Council The President Arlindo MARQUES CUNHA ( ») OJ No C 119 , 11 . 5 . 1992 , p. 44 . ( 2 ) Opinion delivered on 14 May 1992 (not yet published in the Official Journal ). ( 3 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal). ( 4 ) OJ No L 142 , 30 . 5 . 1978 , p. 1 . Regulation as last amended by Regulation (EEC) No 2275 / 89 (OJ No L 218 , 28 . 7 . 1989 , p. 1 ). ( J ) OJ No L 150 , 15 . 6 . 1991 , p. 15 .